EIB annual report for 2009 (debate)
The first item is the report by Mr Cutaş, on behalf of the Committee on Economic and Monetary Affairs, on the 2009 annual report of the European Investment Bank (2010/2248/INI).
Mr President, the presentation of this report on the activities carried out by the European Investment Bank is part of an annual democratic exercise which comes under the responsibility the Bank has to the European Parliament.
Although this exercise is carried out on a regular basis, it must not be trivialised as it includes recommendations on important matters for the future of the European Union. Once the Treaty of Lisbon came into force in December 2009, the European Investment Bank became an instrument for supporting the European Union's external policies, while also acting as an important partner for driving the Union's economy.
I would like to thank my fellow Members for the improvements they have made to the report. I would also like to thank the entire bank's staff for their excellent cooperation, especially President Maystadt and Vice-President Kolatz-Ahnen.
We are all looking for a method of reconciling Member States' growing debts and deficits with economic growth targets set out, for example, in the EU 2020 strategy, which require major investments in education, health, technology, sustainable energy and infrastructure. I think that the solution to this problem is a European one, with the European Investment Bank having an important role to play in this situation.
I will present here two significant examples of the way in which the European Investment Bank has boosted and will continue to boost the European economy. Firstly, there are the loans to small and medium-sized enterprises and then, project bonds. We must not forget that 99% of European businesses are small and medium-sized enterprises. Investing in SMEs is a means of making a significant contribution to the innovation, research and development activities taking place in the European Union. The European Investment Bank offered small and medium-sized enterprises funding above its annual target of EUR 7.5 billion in 2009 and 2010.
The European Microfinance Facility was also created in 2010, pooling funds amounting to EUR 200 million, assigned to those who need micro-credits. However, we notice that difficulties persist at the point where entrepreneurs access the funds.
I think that we need to enhance the transparency of the procedures used to select the Bank's financial intermediaries and for providing loans to them. It is also the European Investment Bank's duty to offer technical assistance and cofinancing to the convergence regions in order to allow them to absorb the funds available to them at a higher rate.
Another subject which I want to touch on is project bonds. Are we entitled to place such great hopes on this financial instrument? I think that we are. Its purpose is to increase the credit ratings of the bonds issued by companies, by attracting private investments, so as to supplement domestic investments and those made via the cohesion funds. Thanks to this multiplier effect, the companies will obtain more money for implementing infrastructure projects in the areas of transport, energy, IT and sustainable development. It is important to focus on certain key projects, such as sustainable development, the road and rail infrastructure, and connecting ports to European markets and those which will allow energy independence, like the Nabucco gas pipeline or the ITGI project.
As we are discussing today possible solutions for exiting the financial crisis, this brings us to the subject of transparency and tax havens. The lack of transparency from financial intermediaries has taken the specific form of tax evasion and fraud and has contributed to the tough situation we are currently faced with.
It is the duty of the European Investment Bank, as a European bank, not to get involved in operations carried out through non-cooperative jurisdictions, as identified at the moment by various international bodies. At the same time, these lists are still not enough. The European Investment Bank can make its contribution in this area by carrying out proper assessments and publishing its results on a regular basis.
Last but not least, I would like to mention the role played by the Bank outside the European Union, in countries en route to joining the EU and those coming under the remit of cooperation and development policies. In these countries, the European Investment Bank supports the European Union's foreign policy objectives. This is why I think that we need to both assign more specialised staff in this area and raise the participation level of local actors in the project.
I am happy to listen to the views of those of you in the Chamber and to speak again at the end.
Mr President, ladies and gentlemen, first of all, may I thank you for inviting me once again to take part in the debate on your report on the activities of the European Investment Bank - this is becoming a real tradition.
I should like to thank your rapporteur, Mr Cutaş, in particular. He had the good sense not to look at matters only in retrospect, but provided guidelines for the future as well. This is essentially what I should like to talk to you about, if I may. You mention that our Board of Directors has devised a three-pronged approach to the European Investment Bank's work over the next few years. We will develop our work in three areas: the implementation of the Europe 2020 strategy, the fight against climate change and support for EU external policy.
When faced with the financial, then economic, crisis that erupted in 2008, the Member States provided a short-term response: the various national plans, which were intended initially to keep the banks afloat and then to stimulate an economic recovery. Those national plans, as you know, were supported by the European economic recovery plan, adopted by the European Council in December 2008. The EIB played its part by increasing the volume of its lending from EUR 48 billion in 2007 to EUR 79 billion in 2009, and by channelling that injection of funds into the real economy towards the areas described as a priority by the Council, in particular, support for small and medium-sized enterprises, as your rapporteur has just emphasised.
However, after that short-term response, which enabled us to avoid the worst, a longer-term response is now needed. That is where the Europe 2020 strategy comes in, and the critical part of that strategy is the increase in the employment rate and productivity, which must be based on what is often called the knowledge triangle: training, research and innovation. The EIB is ready to make a significant contribution to the implementation of that strategy. Back in 2010, it provided more than EUR 4 billion in finance for projects in the education sector and more than EUR 7 billion for RDI - research, development and innovation - projects.
The EIB intends to increase its financing in those areas and, to that end, it intends to continue to implement, together with the European Commission, joint financing instruments on the model of the RSFF - the Risk Sharing Finance Facility - for research, as instruments of that kind give the European budget leverage. With the same amount of funds, the European budget can bear a much greater volume of investment and, at the same time, these joint instruments relieve the capital constraint on the EIB. This means that, with the same amount of capital, the EIB can increase the volume of its lending.
I mentioned the RSFF, the Risk Sharing Finance Facility for research. It is a good example. At the end of 2010, with a budget contribution of some EUR 390 million and an EIB capital allocation of some EUR 700 million, we were actually able to lend more than EUR 6 billion, which financed more than EUR 16 billion of investment in research. You can therefore see the two kinds of leverage that such an instrument affords, and so it seems clear to us that the EIB's contribution to the Europe 2020 strategy will be all the more effective because we will be able to rely on pragmatic cooperation with the Commission and with other financial institutions, too.
The second area: the fight against climate change and its sometimes tragic consequences. This has become a priority for the European Union, and hence also for the EIB. The Fukushima nuclear accident and the questions to which it gives rise further strengthen the need for huge investment in energy saving, renewable energies and new energy technologies.
In 2010, EIB loans for projects directly contributing to a reduction in the volume of greenhouse gas emissions increased to almost EUR 20 billion, or almost 30% of our total lending. The loans for renewable energy projects accounted for EUR 6.2 billion of our total lending, and were used mainly for wind and solar power projects. The loans for energy efficiency improvement projects increased to EUR 2.3 billion in 2010. They will increase further over the next few years, as there is huge potential for energy saving, particularly in public buildings and homes in many European towns and cities. As for investment to develop urban transport, and hence to reduce pollution from individual means of transport, the EIB provided EUR 7.9 billion in loans in 2010.
Consequently, we are going to continue this effort. We are going to continue to support energy saving, energy efficiency and renewable energies, and we are also spearheading the development of a methodology - an inevitably complex one, given the technical difficulties - to evaluate more precisely the carbon footprint of all the projects that we finance. This particular effort testifies to our will to make the fight against climate change a major priority.
Lastly, to conclude, the third area: no power can expect to conduct an external policy without financial support. China has learnt that. It intervenes financially throughout the world in order to support its external policy objectives. If the European Union really does want to develop an external policy that has some influence in the world, then it too must have a financial arm. If the European Union so wishes, the EIB can be that arm. That is one of the conclusions of the Camdussus report on the EIB's external mandate. It remains to be seen whether the Member States, which are also shareholders of the EIB, will act on that recommendation and make a clear decision when preparing the financial perspective for 2014-2020.
Mr President, ladies and gentlemen, there you have an overview of the EIB's three-pronged approach for the years to come.
Vice-President of the Commission. - Mr President, I would first like to thank our rapporteur, Mr Cutaş, for his very good report. I would also like to welcome Mr Maystadt to this plenary because it is very important that the Commission also congratulate him and the EIB for his continued forceful response to the effect of the global financial crisis.
EIB assistance was essential. The EIB helped us to address the credit shortage in the market and this was crucial, not only for the EU Member States and the candidate countries, but also for our partners around the world. The EIB was able to significantly increase its lending activity and, at the same time, to target the increase to the key growth-enhancing areas.
The Commission shares the Parliament's view that support for the EU cohesion policy, as well as transition to low carbon economies, are core targets for the EIB. Consequently, the Commission joined forces with the EIB Group to support convergence regimes with the joint financial instruments which we know very well - JASPERS, JEREMIE, and the new addition, ELENA - to fight climate change. Moreover, we welcome the increase in lending volume to SMEs and we agree with your call for more qualitative measures to increase the value added and transparency of the EIB Group intervention in this domain.
In this context, an assessment of the optimal division of labour between the EIB and the EIF seems to be necessary. The huge efforts undertaken by the EIB bring into focus the importance of optimising the use of EIB capital. It is crucial to strike the right balance between higher volumes and high-risk activities which consume more capital but add more value to the EIB Group intervention.
I would like to say a couple of words on financial instruments. We believe that the use of innovative financial instruments, together with the key financial institutions such as the EIB, should be extended. Instruments using instant loans, equity and guarantees help maximise the effects of the EU budget by attracting additional funds from third parties. In addition, an increased use of joint financial instruments and risk sharing with the EU budget could have the effect of freeing capital and permitting a higher leverage of the EIB own resources and enhancing its reach. At the end of the day, this means more projects in support of a Europe 2020 strategy and better support for its goals and objectives.
The Europe 2020 Project Bond Initiative, which is currently in public consultation, is a very good example. The EU 2020 strategy calls for large-scale cross-border investment to underpin the EU 2020 flagship actions and develop smart, upgraded and fully interconnected infrastructures. The project bond initiative would support the financing of specific projects in the area of transport, energy and communications infrastructure, and potentially also in other sectors that can help lay the foundations for sustainable future growth and employment. I am glad to see your support for this initiative in your report.
In the context of the preparation of the Commission's proposals for the next multiannual financial framework, the Commission is carrying out a strategic reflection and analysis to ensure an optimised use of the new instruments, in dialogue with the EIB and other financial institutions, to benefit from their financial expertise and experience in the market.
To conclude, I would like to make a few remarks on the EIB's external activities. Regarding EIB financing outside the EU, the Commission supports the increase of the ceilings proposed by Parliament under the mid-term review of the EIB external mandate, in particular a EUR 1 billion increase for the Mediterranean region. We know how important that is today. This is essential in order for the EIB to pursue its intervention at a sustained level and support the democratic transformation of our partner countries. In the same way, we also reiterate the importance for the EIB to reuse reflows from previous investment in the Mediterranean region in order to make risk capital investment in private sector SMEs in the region. Moreover, we support a progressive reinforcement of the EIB's development capacity because these additional needs would require a gradual increase of staff resources specialised in development aspects.
In line with the Commission's proposal following the mid-term review of the EIB external mandate, the Commission will set up a working group to study the possible development of the EU platform for cooperation and development. The objective is to optimise the functioning of mechanisms, blending grants and loans involving the Commission, the EIB and other multilateral and bilateral institutions. The establishment of such a platform would help create synergies and foster cooperation between the EIB and other financial institutions. In this context, I would like to mention that the Memorandum of Understanding between the Commission, the EIB and the EBRD was signed early in March.
Mr President, Commissioner, I should like to applaud the attention you pay to the MEPs, Mr Maystadt, because as the President of an intergovernmental bank, you are not obliged to do so; we appreciate it. My speech will deal with security and with the communitisation of the European Investment Bank.
On the subject of security, Mr Maystadt, you said that you wish to become the power behind, and the financial arm of, the European Union. Yes, but with a triple A rating. Moreover, we in the Committee on Budgetary Control have been saying for years that you should be subject to prudential regulatory supervision. We propose that this supervision be carried out either by the European Central Bank, or, on the basis of a voluntary approach by the EIB, by the new European Banking Authority, with or without the involvement of one or more regulators, and we call on you, Commissioner, to make proposals.
I shall conclude, Mr President, by mentioning our proposal for the European Union to become a member of the European Investment Bank, so that that intergovernmental instrument can gradually become a Community one.
on behalf of the PPE Group. - Mr President, I would also like to speak, like President Maystadt, about the future, and would like to raise three points. First, growth and restructuring is what Europe needs and that means investment and funding of investment.
The legitimate question today is to ask where that funding can come from. The important element of the response to this question lies with the European Investment Bank and its family of institutions. I also think that it is important to remember that in the years to come, we will have huge global competition for funding. We will have national budgets in a mood of further cuts. We will have also a banking sector with a lot of uncertainties when it resumes normal funding activities and, of course, we will have a European budget that will remain, as usual, too small to be efficient and to solve our problems. So the EIB will be absolutely essential.
Mr President, my compliments to my fellow Member, Mr Cutaş, on his excellent report on the EIB annual report for 2009. Compliments also on the overview which he gave us here.
However, I would like to comment on one particular aspect, namely, the relationship between the Council and Parliament. The European Parliament is a colegislator for the external mandate of the European Investment Bank, for all of the bank's activities outside the EU, in neighbouring countries and in developing countries. The Council, however, seems to be finding it extremely hard to take this Parliament's proposals on the review of the external mandate seriously. To my surprise, the Council is making quite a habit of coolly dismissing all kinds of new proposals put forward by this House as 'unacceptable'.
I am talking, in particular, about proposals for the EIB taking an active role when it comes to measures to tackle climate change and for a greater role for the EIB in microfinancing. Are these proposals 'unacceptable'? Is it the Council's job to define the scope of the topics which the European Parliament is allowed to discuss? No, the European Parliament and the Council are colegislators on an equal footing, and, together with and in close contact with the European Commission, should jointly determine the rules governing the EIB's external activities. That calls for consultation, for joint deliberations, for compromise, for an open attitude on the part of both the legislators. It is nonsensical and counterproductive, then, to use the word 'unacceptable' to describe proposals which a large majority of the European Parliament believe to be important. Now, such an out-of-touch attitude on the part of the Council is what is unacceptable, if you ask me. The fact that no one from the Council is present here is absurd and illustrative of how out of touch they are.
The EIB is an essential tool for the EU's external activities throughout the world. A public bank, a bank which can contribute to economic growth and the improvement of infrastructure with loans, is indispensable to the development of our neighbouring countries. The same applies to our relationship with developing countries. There, too, a public bank is vital. Such a bank must observe the Treaty of Lisbon and its objectives. Poverty reduction is one such objective. The European Parliament wants to lay down that role for the Bank clearly in its external mandate. I expect an open and constructive attitude on the part of the Council, which will enable us to arrive at that clarification together.
Mr President, Mr Maystadt, I wanted to stress one point.
When we started working on this report, there was already an obvious need for long-term investment because of what had happened in the European Union. The crisis showed that we were too short-sighted in our work, as Tommaso Padoa-Schioppa would have said. We genuinely need long-term investment, and your institution plays a major role.
Everything that has happened recently - I am thinking, in particular, of the Southern Mediterranean and of the awareness, perhaps, of a number of difficulties with regard to our energy choices - is all the more reason to encourage you in your work and to support you. There will always be MEPs in this House who support the work that you do. I agree, however, with what Mr Audy said: it is also very important to move in the direction of increased supervision, as we have done for a number of institutions.
What I mean is that, although I personally am in favour of project bonds and of many of the ideas that are circulating at the moment, I am very anxious to ensure that we do not rush into the solution of public-private partnerships without looking more closely at exactly how they are set up and what they will ultimately cost taxpayers and all those who are involved in them. I believe that they could be a very useful tool, but there are also funds in place in Europe at the moment - I am thinking of the Marguerite Fund and of the work of the deposit and consignment offices that have taken initiatives across borders - and I therefore wanted to argue for greater long-term investment and monitoring that are suitable for what we are trying to achieve together. I believe that that is the very least we should expect.
In any case, we support you and we would like to see all the recent events that have taken place encourage more far-reaching, broader debate.
Mr President, Mr Maystadt, Commissioner, as you know, the Group of the Greens/European Free Alliance is traditionally very attached to the EIB. We believe that it is an extremely important public policy instrument, and it is because we are very attached to it that we are also very demanding of it - the two go hand in hand.
Our view of the EIB is that, ultimately, it is a bank in its own right, and as such, it is subject to bank constraints, which must be taken into account. Several of my fellow Members rightly referred to the fact that the EIB ought perhaps to take account of new constraints linked to the banking sector. At the same time, it is a truly exceptional bank, because it is indeed funded by taxpayers' money. It is also there to do what the others are not doing, and to adopt rules that go beyond what the private sector can do.
I should like to stress one or two points on which I feel that the EIB could do even better, even though progress has been made in recent months. The first point concerns the issue of tax havens. This is an extremely important fight not only for us, but also, I think, for a very large majority of my fellow Members in this House. The crisis showed that tax havens obscure, undermine and weaken the entire financial system and the world economy.
Therefore, in this report, the majority of MEPs support the idea that you should ensure an even greater degree of transparency with regard to loans that you grant to businesses and which pass through tax havens. I believe that that practice should be stopped. I am well aware that you have operational constraints on the ground, but there is a political point here, which is that, if you are the power behind Europe, you have to fight battles. If you fight battles, then I think that the battle against tax havens should be one of them.
As for us, we would obviously like to go further; in other words, we would like you to attach conditions to EIB loans to businesses that are not part of the entire value chain in tax havens and which are, at the very least, on the OECD's blacklist, which is currently being revised.
The second point that we wished to raise concerns the issue of monitoring and governance. Mrs Goulard spoke about this just now. I believe that we should extend the choice, that we should increase the level of joint accountability so that the choice of projects involving taxpayers' money is made as democratically and as transparently as possible.
The third point is about measuring the benefits of your action. You measure them in financial terms too, of course. As I was saying earlier, you are a bank in your own right, which means that you have challenges to meet in terms of the risk/reward ratio. However, you aim to provide other benefits too, and that is why public money is used. You aim to provide benefits in terms of social cohesion, in terms of the fight against poverty, in terms of environmental protection. I think that you could make still more progress in reporting, in measuring these non-financial benefits, which are at the very heart of your action and of your legitimacy. I think that, rather than setting the financial benefits against the non-financial benefits, you should carry out as broad an assessment as possible, and not limit it to monetary and financial issues alone.
Lastly, the final point of my speech will relate to climate change. The report specifically states that you must pursue all the EU's objectives. One of the official objectives of the European Union is to ensure an 80% reduction in greenhouse gas emissions by 2050. This will not be possible if we continue to finance coal-fired power plants, which have a 40-year life span and which emit huge amounts of CO2.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, has Mr Canfin considered that the use of the EIB as a public policy instrument, which is what he and his party advocate, will be at the direct financial cost of EU taxpayers, and in particular British taxpayers? Has he considered this at all?
(FR) I have a very simple answer to that. I believe that the EIB has cost UK taxpayers a lot less than other, completely private UK banks have cost them, and I believe that the general interest, just like that of UK taxpayers, is far better served by the EIB than by other UK banks that the taxpayer has had to bail out.
on behalf of the ECR Group. - Mr President, Parliament has spent many hours in this Chamber discussing how to make the European Supervisory Authorities responsible for our financial services into the most transparent and accountable of organisations. The result has been to establish ESAs, which are fully scrutinised by this Parliament. However, in this new age of accountability after the financial crisis, and in the light of the changes brought about by the Lisbon Treaty, we need to establish comparable levels of oversight and scrutiny of existing EU institutions, including the EIB.
Given how central the role of the EIB has become in financing EU Member States' strategies and EU overseas activity, it is now time to improve the level of accountability of its activities to this Parliament. The loan book and the general banking and lending activities of the EIB need to be assessed in the same way as we would assess our commercial banks. They need to be subjected to rigorous stress testing and all financial activities need to remain on the balance sheet. When leverage or risk is employed, we should be sanctioning the risk limits, as ultimately any default means that it is the taxpayer who will pay again. It is time for this Parliament to seek a closer role in scrutinising the activities of the EIB, especially as the Bank's role increases in developing new financial instruments.
Mr President, Mr Maystadt, Commissioner, ladies and gentlemen, the core task of the European Investment Bank (EIB) is to promote the EU's objectives through long-term financing of viable investments. This also means that the EIB is bound by the EU's values; in other words, by social standards, transparency, high environmental standards, the development of a sustainable economy and the creation of jobs. However, we are hearing from NGOs involved in the local implementation of EIB-financed projects that it is by no means consistently ensured that these standards are met. This has already been mentioned by other speakers. The NGOs criticise the lack of transparency as regards the way in which loans are monitored across the EU and worldwide, how they are used and how they are reported on by the EIB's financial intermediaries. To what extent is the EIB aware of these criticisms, and to what extent is the EIB actually looking into such criticisms? That is what we would like to know.
From our point of view, at least some of what NGOs are calling for from the EIB is quite plausible: greater transparency as regards the granting of credit by financial intermediaries and the elaboration of clearer financing terms for financial intermediaries as well as efficiency criteria for the granting of loans. To improve transparency, NGOs further propose that environmental and financial information on EIB-financed projects be published before these are approved. In particular, EIB projects in third countries should be subjected to independent sustainability assessments in order to determine the economic, social and ecological impact of the project in question.
However, there also appear to be other problems apart from transparency. Monitoring of compliance with EU environmental, social and procurement standards has also come in for criticism from NGOs. Strict monitoring of the meeting of such standards ought to be a matter of course in all the EIB's financial operations. Projects that do not meet these standards should be excluded from support.
Finally, I would like to make a comment on the subject of energy policy. It is pleasing that the promotion of a sustainable and safe energy supply is already one of the EIB's current objectives. In view of the disaster involving the Fukushima reactor, the promotion of forward-looking, renewable, CO2-free and nuclear-free energy production, as well as the promotion of energy efficiency in all areas in which the EIB invests, must be given the highest priority.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, the President of the European Investment Bank (EIB) has stated that in his visionary view, the EIB could become a driving force in developing countries alongside China. You have now raised some criticisms of this development cooperation. Could you be somewhat more specific on this, and what do you think of the basic idea that the EIB could well be a suitable instrument to counterbalance or complement what the Chinese are doing in developing countries?
(DE) Mr President, I think it is difficult to go into detail on this right now in view of the time available. However, I have a large number of reports from NGOs that I am happy to make available. I believe that the European Investment Bank (EIB) is also familiar with these. These reports talk of how development aid is supported locally by the EIB in African and Asian countries and also make some criticisms of this. I am happy to make the reports available, but I cannot answer the question in detail right now.
on behalf of the EFD Group. - Mr President, I rise before the House today to mention one or two things which might perhaps be of help. I spent 35 years as an investment banker, investment manager, investment adviser and economic strategist, and I never bought a dud bank in my life. I never bought a dud bank for my clients, but over the past few years, I have had the politicians and bureaucrats put a gun to my head, as a taxpayer, and make me buy more dud banks than you could shake a stick at. These are not even British dud banks, they are foreign dud banks, and I hear today that the British taxpayer is being asked to fork out for Portugal.
If I want to invest overseas, I will buy an emerging markets fund. I do not want a form of nationalised Mickey Mouse bank investing my money or that of my constituents by force. I say 'Mickey Mouse bank', Mr Maystadt, because all I have heard from you so far is how you are going to invest money to change the weather. I have never heard so much nonsense in my life. I do not know where you get your advice from, but statistically, the weather has not actually changed for about 15 or 16 years, so what are you going to shovel all this money into?
I do not want to invest in your bank and neither do the British people. I would counsel you, if you want to keep your AAA status, to ignore the pleas of this House - full of eccentrics, greenies and bored housewives - in particular, in relation to paragraph 48 of the report. Solar panels in the land of the wildebeest, giraffe and bongo drum will lose you your AAA rating in no time at all.
(DE) Mr President, there is something of a reality gap when one listens to the comments just made by the British speaker and then looks at the actual developments that have taken place in recent years in the financial markets and banks in which we are supposed to invest so much trust.
To get back to my specific points: the European Investment Bank (EIB) is an important instrument in three areas. I believe what Mr Klute says should form part of a strategy in the outside world. It is appalling to see how Chinese investors, state investors, are increasingly undermining political systems on the grounds that they are involved in a couple of local bridge building projects. When one looks for the contribution of the European Union, there is practically nothing to be found. I think you should continue on this path.
My second point concerns small and medium-sized enterprises, which are being wantonly neglected by the traditional banks that are oriented solely towards maximising profits.
Thirdly, there is the change in energy policy. While the disaster involving the Japanese reactor is indeed a tragedy, it could provide a following wind for you to do something in this respect here in Europe.
(FR) Mr President, Mr Maystadt, Commissioner, after the remarks that I have just heard, which are unworthy of this House, I should like to tell you that the majority of us believe that the EIB's action is very positive. The improvements made by the Treaty of Lisbon provide new scope for action, which should help the EIB to become even more effective and to provide relevant solutions to the global financial crisis.
As you emphasised, the EIB provides real support to small and medium-sized enterprises and makes a crucial contribution to the EU's cohesion policy convergence objective. Those actions must be pursued and, if possible, increased.
The EIB must do more to promote strategic investments in Europe, and so I should like to invite you to support those who have taken initiatives to improve long-term financing and, in particular, deposit and consignment offices - the caisse des dépôts and cassa dei depositi - and KfW. I believe that they should be supported, because the banking regulations and accounting regulations that are developed today do not encourage us to factor in long-term investment and penalise those who opt for it. Moreover, contrary to what is often said, we need changes and not just adaptations. Long-term financing is, as you also said, essential in order to open up a new horizon for Europe.
Outside the European Union, you are right to say that the EIB must act as a driving force and hence must propose initiatives, in particular, for the financing of the Mediterranean countries. In the current turbulent conditions affecting a good many of those countries, the EIB can make a useful contribution to economic development within the context of the Union for the Mediterranean through its targeted financing, and can thus help to establish democratic civilisation in those countries whose future is still uncertain.
I have noted your willingness to make that contribution if the Union asks you to do so, which I hope it will.
(ES) Mr President, Mr Maystadt, Commissioner, ladies and gentlemen, first of all, I should like to congratulate Mr Cutaş for his excellent report.
The European Investment Bank needs to deliver more, better, faster results. The importance of its role in funding projects across all sectors of the economy in the interests of the European Union has been even further amplified by the economic crisis.
The crisis has made it difficult to access credit, and it has also highlighted the need for a thorough rethinking of our economic model. The EIB has a critical role to play. To fulfil this role, it must maintain a high level of solvency and a financial position strong enough to enable it to access funding in capital markets on favourable terms. It must also have instruments available to allow necessary projects to be undertaken which would otherwise gain no financial backing from commercial banks, and which would find it very difficult to obtain funding on favourable terms elsewhere.
The EIB achieved some positive results in 2009, when its activity increased by 40%, its funding for small and medium-sized enterprises increased by 55%, its funding for less-developed regions increased by 36%, and its funding aimed at combating climate change and promoting energy efficiency increased by 73%
However, there is much to be done and accomplishment of the European Union's strategic objectives still requires sustainable, long-term funding. The availability of such funding has diminished as a result of the crisis.
We therefore need to promote Eurobonds. We need to introduce new instruments and new developments in the field of financial engineering, and we also need to create a common platform to include other international financial institutions. This must also be accompanied by an improvement in the EIB's own governance and a review of its internal mandate. In short, the EIB should be a bridge effectively linking investment to the needs of the EU.
Mr President, I rise as a British representative who believes we should be in the European Union and changing it. Mr Bloom, on behalf of the UK Independence Party, does not represent the British people. His party has no representatives in the House of Commons and no hope of putting any there in the foreseeable future.
(Applause)
I think that in this particular debate, we are looking at pragmatic politics and seeing how to obtain value for money for European citizens in relation to scarce resources. I congratulate the President of the European Investment Bank on the work he has done over many years to build the credibility of that institution. My questions relate to the matter of project bonds.
When the document arrives in June, will you be submitting a text separate from that of the Commission, so that we can have your views when we are preparing the multiannual financial perspective, or will everything be put together?
Will these funds potentially be project bonds for purposes outside the Union, or will they simply be the project bonds for transport and other things that the Commissioner has mentioned?
Lastly, and perhaps most importantly, will we be able to consider making savings in the structural funds and the Cohesion Fund, given that you are providing supplementary finance for infrastructure, because that will be a key question when we are dealing with a potential freeze on the financial perspective up to 2020?
(IT) Mr President, ladies and gentlemen, the report on the activity of the European Investment Bank (EIB) highlights some important and welcome points. The first of these is the need to focus our efforts more and more on making it easier for small and medium-sized enterprises to have access to credit. I also welcome the reference to the project bond initiative, which I believe is a useful tool for growth and development in a sector as strategic as that of infrastructure.
I am somewhat puzzled by the reference to the EIB's external activities, for which more financial and human resources are being requested. The EIB report for 2009 indicates the countries benefiting from such loans, and I note with disappointment that Turkey receives the lion's share with almost a third of the total granted to all non-EU states. This figure is also just over a quarter of the amount granted to Italy, one of the main EIB shareholders. Italy itself is also in need of substantial loans and grants. I therefore consider this to be an absurd imbalance. I believe it is unacceptable that vast resources should be granted to a country like Turkey, which is outside the EU and, in my view, should always remain so.
(BG) Mr President, I would first like to say that such a short, precise and clear report on the matter in question is a rare sight in this Parliament. The European Investment Bank undoubtedly plays a fundamental and very important role in Europe's development. However, I would like to make a few comments on the report and about what was said in this Chamber.
First of all, I support, from an internal perspective, the European Investment Bank's policy for the development of small and medium-sized enterprises. I think that this issue is much more important for Europe than climate change. This is where the bank needs to focus its efforts, and not so much on the development of green technologies. Though, this area will also be developed if small and medium-sized enterprises are supported.
Apart from this, from an internal perspective, I also agree with the opinion of the Committee on Budgetary Control on possible supervision by the European Banking Authority, which is the new body responsible for taking such actions.
Finally, the data which Mr Morganti just quoted is extremely alarming. I agree, too, with the view expressed that, especially in the case of foreign investments, it is appropriate also to have parliamentary control because it is unacceptable for external countries to receive more European funds than European countries receive themselves.
(IT) Mr President, ladies and gentlemen, I agree fully with Mr Gauzès. The European Investment Bank (EIB) has always played a significant and key role in the development of the European Union. Its role and activity are even more important at a time of crisis such as the present.
Recent reforms in economic governance linked to the effects of the crisis could lead to less funding being set aside by Member States for important projects such as the creation of infrastructures of strategic importance for the development of the Union as a whole. One example is the TEN-T rail transport project.
I agree with the European Commission's project bond initiative. Project bonds represent an excellent solution for sourcing finance and underpinning the infrastructure Europe needs in order to modernise and to fully exploit the potential of the internal market. The EIB's role in issuing and managing these bonds is therefore crucial.
The report presses for an increase in funding for small and medium-sized enterprises, and I agree that the EIB's activity must be focused and results-oriented. Mr President, allow me to say that some critical issues have emerged in relation to the Bank's activity. In particular, I would like to point out that many small and medium-sized enterprises are often unable to take advantage of the opportunities on offer, as projects receiving funding require huge investment and organisation, which is effectively an obstacle to small and medium-sized enterprises taking part.
The time required for procedures is another problem. These are often muddled and bureaucratic, and out of step with the activities and requirements of the industry in question. I do not wish to reiterate the importance of these companies to our socio-economic fabric, and therefore I hope that a dialogue can be initiated with small and medium-sized enterprises that will help speed up procedures and eliminate as much red tape as possible.
The EIB can, and must, have an important role in managing recent events in the Mediterranean. Europe needs to think beyond the emergency and to implement a long-term strategy in order to ensure that funding and investment is made in situ, based on shared decisions, to promote democracy and development of the social and market economy.
(SV) Mr President, I would like to highlight two main points in this report. Firstly, the European Investment Bank has a central role in the Europe 2020 strategy. This relates, in particular, to investments in green infrastructure. In order for it to be possible for the European economy to be strong and sustainable, more investments are needed in railways and ports. These must also be linked to road networks in effective transport hubs. The infrastructure must be made into a well-functioning whole. The European Investment Bank should be even more active in these key areas. This requires a new way of thinking when it comes to flexible finance solutions. European project bonds are an excellent step in the right direction, but these should be supplemented with more new financing options. Above all, I see an opportunity to develop a model in which there is more productive cooperation at European, national, regional and local level.
Secondly, the European Investment Bank has an important role in the EU's development policy. There is definite potential for improvement there. The Bank's activities should be made more transparent, they should be more locally based and be clearly focused on the main objectives of the Union's development work. Environmental, poverty-related and development aspects should always be taken into consideration in the European Investment Bank's decisions.
Mr President, the EIB is providing up to EUR 1 billion for the construction of wind turbines and other renewable energy projects in the UK. While this fits neatly within the strategy to fight climate change, I am alarmed that the current criteria governing EIB funding lack transparency and accountability when it comes to the examination and due diligence of these projects. EUR 6 billion has been provided for wind farm developments across the EU, according to Mr Maystadt, but the EIB simply accepts the applications for funding from the governments concerned without scrutiny. I do not think that is good enough.
Renewable energy companies in the UK claim that their turbines have a load factor of 30%. In fact, over the whole of last year, their load factor was only 21%. They do not work when the weather is coldest and demand for electricity is at its peak. They are not economically viable and they will double or treble electricity prices for consumers while failing to cut CO2 emissions. This is an unfolding financial scandal, and the EIB should stop funding wind energy.
Mr President, could I just thank James Elles for his observations in relation to the comments made by Mr Bloom and suggest to my UKIP colleagues that, if they do want to make a point or have a disagreement with colleagues, they do not need to insult us to make that point. Mr Bloom described Members as eccentrics, greenies and bored housewives; I would suggest that he tells us what category he falls into.
Now to my more substantive point about the European Investment Bank. Ireland has benefited, through funding for SMEs, but perhaps the President would comment - or others may comment - on how accessible that funding is, because announcements are made and SMEs are enthused by these announcements, but when they go to look for the credit line, it can be extremely difficult to access it. I do think this is an issue of practical importance to the SME sector and I would like a response on this matter.
(SK) Mr President, the European Investment Bank (EIB) was established with the objective of supporting the aims and policies of the European Union, both within a Union framework and elsewhere. The Bank is itself financed through bonds which are guaranteed by the EU Member States.
The rapporteur, Mr Cutaş, has pointed out to us that the guarantees for EIB activities in the EU budget amounted to almost EUR 20 billion by the end of 2009, which is a lot even for the EU, and therefore Parliament is quite justified, in my opinion, in expecting an explanation of the risks associated with this obligation. It would also be good to know more about how the interest from the loans provided is to be used, and about the administrative fees secured from the EU budget.
The EIB is answerable to the EU Member States, the Court of Auditors and OLAF. The proposal to introduce possible regulatory supervision, which would involve monitoring the quality of the finances, the financial situation, the precise measurement of results and compliance with the rules of the best practices included in the Cutaş report, looks like a good idea to me, and I would therefore like to recommend that the Commission seriously considers setting it up in the interests of greater transparency in the management of EU resources.
(RO) Mr President, I, too, would like to congratulate Mr Cutaş for drafting this very well-structured report.
The European Investment Bank's activities must be better targeted, selective and geared towards concrete results. The Bank must partner accountable and transparent financial intermediaries. Strategic long-term investments in Europe need to be increased. We must focus on an infrastructure and cohesion at European level. I welcome the Bank's focus on the areas hardest hit by the crisis: SMEs, convergence regions and climate action.
With regard to the loans granted, the EIB must pursue an active policy of providing information via its website. The spotlight must be on the amounts disbursed, the number of allocations made and the regions which have benefited from these funds.
(IT) Mr President, ladies and gentlemen, in the face of the economic crisis, the crisis in the Mediterranean and the energy crisis, with Japan as a case in hand as regards nuclear power, I think that in its capacity as the operational arm of this policy, the European Investment Bank (EIB) has a crucial role to play. I believe that the EIB needs to act both inside and outside of Europe. Today, we have the Mediterranean at our disposal in an important new plan which needs to be launched as soon as possible.
How should we do this? Through new financial mechanisms such as project bonds, as we have often repeated. Commissioner, please tell us more about the timing and implementation of these project bonds.
I would like to ask the President of the EIB what has happened to the fund created out of what was left over from the Recovery Plan we launched a few months ago. As time is of the essence at this particular time, tell us something about this principle, as well as about the Marguerite Fund as I do not know what has happened to it. With regard to these funds, which should stimulate and boost the economy, at this time the crucial factor is the timing of implementation.
(LV) Mr President, in my opinion, the Bank's annual report for 2009 should be both approved and adopted. Speaking of the future, I agree with many speakers here. For my part, I think that it would be worthwhile to carry out a strategic review and analysis of investment financing (subsidies not excluded), repayment of capital contributions by Member States to the European Investment Bank (EIB), loans, innovative instruments, financial planning and management aimed at such long-term projects as do not yield immediate results, and improvements to guarantee schemes, the establishment of an investment section in the Union budget, financial consortia between Europe, national and local institutions, political and public partnership, and other possibilities. That would raise the quality of the bank's activities yet more. Thank you.
(RO) Mr President, the focus of the EIB's investments on convergence regions, SMEs and actions for combating climate change provides a response to the impact of the crisis in the hardest hit areas.
Convergence regions enjoy considerable support from the EIB. The role of the loans for the structural programmes is to increase the level of absorption and make more effective use and increase the leverage function of European financial aid resources, especially in the areas faced with low access rates to funds. The joint initiatives from the EIB and Commission in support of convergence have sought to encourage SMEs to access funding, develop micro-credits with a view to economic growth and create jobs, as well as provide support for sustainable investments in urban areas. The financial instruments JESSICA, JEREMIE and JASPERS have provided real benefit. Thanks to their successful use, I support extending their scope and identifying innovative financial products in the future.
I congratulate Mr Cutaş for the excellent report he presented.
(DE) Mr President, Mr Maystadt, this debate is of great importance for the economies of our Member States. It has shown that those countries that have a healthy balance between large concerns and small and medium-sized enterprises have come out of the crisis best. Looking at Germany, we have a situation in which 70% of the economy consists of SMEs, and this is enabling us to provide appropriate numbers of jobs and training places.
We need to pass on the message to the various banks in the Member States that this makes it easier to make investments, that small and medium-sized enterprises can be expanded, and that the European Investment Bank provides support for this. This is very important if we are to return our economies to growth and be competitive vis-à-vis America and South-East Asia in the marketplace. I therefore consider this initiative by the European Investment Bank to be of the greatest importance. However, it also needs to be effective in bringing about growth, to bring us out of the economic and financial crisis.
Vice-President of the Commission. - Mr President, several honourable Members referred to the issue of proper regulatory supervision. I would like to assure them that the Commission is giving careful consideration to the question of EIB regulatory supervision. Indeed, there is a need for an appropriate supervision framework to ensure that the EIB's excellent credit standing can be preserved at all times. However, the supranational nature of the EIB and the EIB statutory provisions, which form part of the Treaty, should be taken properly into account.
The EIB has recently taken concrete steps to address the situation, in particular, through the enforcement of its audit committee, which has significant banking supervisory experience. In addition to this, since the EIB has been granted refinancing from the ECB, it complies also with the necessary reporting requirements vis-à-vis the ECB.
On the other hand, we believe that the European banking authority and the ECB cannot ensure the regulatory supervision of the EIB but, of course, we will not rule out the possibility for the EIB to fund other types of arrangements based on a voluntary approach by the EIB with other bodies.
As regards cooperation and the role of the Commission in cooperation with the EIB, here, I would like to underline that the Commission already has a significant role in the governance of the EIB in that it delivers an opinion on all EIB loans, on own resources, and has representatives sitting on the board of directors of the EIB. I can assure you that cooperation between the Commission and the EIB is exemplary and excellent.
As regards the supervision of the external EU programmes and the related discharge procedures, apart from the EIB activities under the aegis of the European Development Fund, meaning mostly the ACP investment facility, which are carried out under the specific EDF financial regulation, we are not aware of any other EU budget activity carried out in combination with EIB resources which are not subject to the usual discharge procedure.
In response to Mrs Hübner, of course we fully agree with the calls to maximise the potential of the EIB by opening new leverages for increasing the potential to offer credits and help SMEs, especially at this time of post-financial crisis and pressure on credits. Therefore, we are also looking for innovative approaches on how to do this. I would just like to remind the House that the EU Financial Regulation has recently been modified to recognise explicitly this call for innovative instruments. We are already using it, especially in the programmes that are oriented towards financing research and innovation. I am sure that with the experience gathered from this project, the innovative financing tools can be used in other areas as well.
Mr President, I am grateful to all the speakers for their comments, even though I felt that one of them was particularly inaccurate. Clearly, in the time I have available to me, I cannot respond in detail to all the extremely interesting issues that have been raised. Some of them, I think, could be examined in more depth in committee.
In particular, there was the important issue raised by Mrs Hübner. If you want the EIB genuinely to be able to make a significant contribution to the implementation of the Europe 2020 strategy, in particular, through the development of joint instruments with the Commission, then the regulatory framework obviously has to allow it. Whilst you are currently debating the new draft financial rules, I think that you should be careful to ensure that the European Investment Bank will actually be able to make that contribution. The proposal made by the Commission seems to us, from that point of view, to be wholly appropriate. The Council and Parliament still need to accept it, though. You therefore have a part to play in reviewing the financial rules.
I think that a more in-depth study would also be worthwhile for other issues that have been raised: the issue of tax havens, which Mr Canfin addressed. I can confirm to him that the European Investment Bank has a stricter policy than the other international financial institutions on this issue, which also explains why we recently had to refuse to cofinance certain projects with the African Development Bank, the World Bank and the European Bank for Reconstruction and Development: they failed to meet the stricter criteria that we have in this regard.
Nevertheless, I can tell Mr Canfin that it is out of the question for us to finance a promoter located in a country on the OECD's blacklist, but I am quite prepared to examine this issue in more detail, together with the issues raised by Mr Klute, which included loans to small and medium-sized enterprises and transparency in that regard. I do not think that there are many financial institutions that are willing to give as much information about allocations to small and medium-sized enterprises, and I would stress that there has been a marked increase in the number of small and medium-sized enterprises that have benefited from loans granted by the European Investment Bank to intermediary banks. More than 60 000 small businesses benefited from them in 2010.
I should like to highlight three features that make the European Investment Bank a rather unique institution. The first is that, contrary to what one of you said, we do not use taxpayers' money.
To be clear, we do not ask the UK taxpayer for one single cent.
(FR) We do not use taxpayers' money; we use the funds that we raise every day on the world's financial markets. Indeed, that is why it is essential for us to maintain our triple A rating. We borrow in Asia and the United States, and with the resources thus collected, we can finance projects on favourable terms. The only budgetary impact is the guarantee that is given concerning the political risk in implementing the external mandate granted to us by the Council and Parliament. Here, there is, in fact, a guarantee that has a provisional cost for the European budget, since we set aside 9% of all loans granted under the external mandate - we do so two years after the first disbursement - and, of course, this amount decreases as the loans are paid back. Therefore, since we do not actually have to use that guarantee, there is ultimately no cost to the European budget. None! It is important to realise, then, that we are clearly not an institution that costs taxpayers money.
The second feature: we are the only truly European financial institution; our shareholders are all Member States, and they are exclusively Member States of the European Union. We are the only financial institution that is legally obliged, under the Treaty, to financially support the European Union's political objectives. Furthermore, we are the only financial institution that cannot finance a project unless it has already received the favourable opinion of the European Commission. The European Commission delivers that opinion after an assessment by all the services, by all the Directorates-General, from the Directorate-General for Competition to the Directorate-General for the Environment. We are therefore bound to strictly apply European rules and policies. We are subject to audits by the Court of Auditors to the extent required by the tripartite agreement. We cooperate at all times with the European Anti-Fraud Office (OLAF), and I would add that we are on the verge of agreeing to supervision by the new European Banking Authority. In any case, as far as the European Investment Bank is concerned, we would be quite happy to submit to an official form of banking supervision. We are supervised indirectly, for example, by people with experience in banking supervision who we involve in our audit committee. However, I would confirm once again that we are completely open to proper supervision by this new European authority.
To conclude, the third feature that I should like to highlight is the fact that the European Investment Bank is also rather unique because of the kind of expertise it has developed. We are an institution that permanently employs more than 100 engineers, plus a number of specialist consultants, which is rare for a bank.
Moreover, we have acknowledged experience and expertise in certain areas. To give you an example, we are called on to provide technical advice for projects that we cannot finance because they are based in a region outside our mandate. I therefore think that it would be a shame not to use that expertise. In certain areas, such as urban transport, energy efficiency, the water cycle and support for SMEs, the EIB has clearly developed expertise that is rather unique. I shall therefore conclude by saying that it would be a shame not to fully exploit that potential, through cooperation with the European Parliament that is perhaps more systematic and more structured.
Some very valid questions have been asked. We are financing more in Turkey simply because that is our mandate, decided jointly by the Council and Parliament. It has set us the task of financing more in the candidate countries, which means that we finance proportionally more in Turkey and in Croatia than in other countries. We are here to carry out the mandates that are given to us by the European authorities, in particular, by the Council and Parliament. I therefore believe that this justifies, perhaps, systematic and more structured cooperation with the European Parliament.
(Applause)
Mr President, I would like to begin by thanking all the speakers in this constructive debate. I must admit, Mr Maystadt, that, in spite of a few critical comments, all my fellow Members who took the floor acknowledged the important role which the European Investment Bank can play during the current economic and financial crisis.
We clearly need investments and sustainable development projects in the European Union. This is why I believe that we must implement and consider ambitious ideas and not be afraid to come up with and propose such ideas.
Last but not least, I want to emphasise the following point, by way of conclusion: do not forget about transparency and better communication with all European institutions.
Finally, Mr Maystadt, I believe that I can say, on behalf of my fellow Members, that you can count on the European Parliament's support in the future.
The debate is closed.
The vote will take place at noon.
Written statements (Rule 149)
We are aware of the importance that borrowing from the European Investment Bank (EIB) can have for development and social progress, given its low rates and long payment periods.
However, the options which it offers are neither transparent nor clear enough, and neither are the countries and regions that most need to borrow from it those that are most favoured with its loans. This report, which we support, therefore contains some criticisms, suggestions and proposals.
However, we disagree with transforming the EIB into a mere tool for the EU to implement its policies, as well as addressing the problems of social and economic cohesion and social development, which should be considered in the EU budget and EU structural and cohesion funds. Obviously, the EIB can monitor and improve these efforts, but it cannot be a substitute for EU budgetary policies.
The most important requirements are that the activities of the European Investment Bank be even more transparent for the European Parliament and that the financial instruments outsourced by it be used in an even more targeted manner. We recommend for consideration the proposal that prudential supervision be introduced for this institution as well in the interest of the precise measurement of the quality of the EIB's financial situation and its results, as well as compliance with effective and successful business practice. I would like to stress that we are not making this proposal because we have doubts about the regularity of the EIB's activity but because, in our view, as a general rule, as the G20's London Declaration clearly stated two years ago, 'all systemically important financial institutions, markets, and instruments should be subject to an appropriate degree of regulation and oversight'. We suggest calling on the European Commission to provide the European Parliament with the legal analysis of the options for the prudential supervision of the EIB by 30 November 2011, because under the effective legislation, no European institution has the right to supervise the EIB. However, in view of the increased role of the EIB, and also because of the extension of EU guarantees to it, changing this urgently is warranted. It would be justified to develop increased professional and social supervision, similarly to the practice which has evolved in recent times at other non-bank financial institutions. The EIB's lending activity needs to become more selective, more effective and more result-oriented in the future, particularly as regards financing SMEs. To this end, information on loans granted must also be collected and published more systematically.